Exhibit 99.10b EXECUTION COPY MORGAN STANLEY MORTGAGE CAPITAL INC. Purchaser and NATIONAL CITY MORTGAGE CO., Company FOURTH AMENDED AND RESTATED MASTER SELLER’S WARRANTIES AND SERVICING AGREEMENT Dated as of July1, 2006 Conventional Mortgage Loans TABLE OF CONTENTS Page ARTICLE I DEFINITIONS ARTICLE II CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; DELIVERY OF DOCUMENTS Section 2.01 Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of Servicing Files 17 Section 2.02 Purchase Price 18 Section 2.03 Books and Records; Transfers of Mortgage Loans 18 Section 2.04 Delivery of Documents 19 Section 2.05 Closing Documents 20 ARTICLE III REPRESENTATIONS AND WARRANTIES; REMEDIES AND BREACH Section 3.01 Company Representations and Warranties 20 Section 3.02 Representations and Warranties Regarding Individual Mortgage Loans 24 Section 3.03 Remedies for Breach of Representations and Warranties 38 Section 3.04 Review of Mortgage Loans 41 Section 3.05 Repurchase of Mortgage Loans that Prepay in Full; Certain Defaults; Missing Documents 41 ARTICLE IV ADMINISTRATION AND SERVICING OF MORTGAGE LOANS Section 4.01 Company to Act as Servicer 42 Section 4.02 Liquidation of Mortgage Loans 44 Section 4.03 Collection of Mortgage Loan Payments 45 Section 4.04 Establishment of and Deposits to Custodial Account 46 Section 4.05 Permitted Withdrawals From Custodial Account 47 Section 4.06 Establishment of and Deposits to Escrow Account 48 Section 4.07 Permitted Withdrawals From Escrow Account 49 Section 4.08 Payment of Taxes, Insurance and Other Charges 50 Section 4.09 Protection of Accounts 50 -i- Section 4.10 Maintenance of Hazard Insurance 51 Section 4.11 Maintenance of Mortgage Impairment Insurance 52 Section 4.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance 53 Section 4.13 Inspections 53 Section 4.14 Restoration of Mortgaged Property 53 Section 4.15 Maintenance of PMI and LPMI Policy; Claims 54 Section 4.16 Title, Management and Disposition of REO Property 56 Section 4.17 Real Estate Owned Reports 57 Section 4.18 Liquidation Reports 57 Section 4.19 Reports of Foreclosures and Abandonments of Mortgaged Property 57 Section 4.20 Notification of Adjustments 57 Section 4.21 Transfer of Servicing 58 Section 4.22 Fair Credit Reporting Act 60 ARTICLE V PAYMENTS TO PURCHASER Section 5.01 Remittances 61 Section 5.02 Statements to Purchaser 61 Section 5.03 Monthly Advances by Company 62 ARTICLE VI GENERAL SERVICING PROCEDURES Section 6.01 Transfers of Mortgaged Property 62 Section 6.02 Satisfaction of Mortgages and Release of Mortgage Files 63 Section 6.03 Servicing Compensation 63 Section 6.04 Right to Examine Company Records 64 ARTICLE VII WHOLE LOAN TRANSFERS AND SECURITIZATION TRANSACTIONS Section 7.01 Removal of Mortgage Loans from Inclusion Under this Agreement Upon a Whole-Loan Transfer or a Securitization Transaction on One or More Reconstitution Dates 64 ARTICLE VIII COMPANY TO COOPERATE Section 8.01 Provision of Information 67 Section 8.02 Financial Statements; Servicing Facility 67 -ii- ARTICLE IX THE COMPANY Section 9.01 Indemnification; Third Party Claims 68 Section 9.02 Merger or Consolidation of the Company 69 Section 9.03 Limitation on Liability of Company and Others 69 Section 9.04 Limitation on Resignation and Assignment by Company 70 ARTICLE X DEFAULT Section 10.01 Events of Default 71 Section 10.02 Waiver of Defaults 72 ARTICLE XI TERMINATION Section 11.01 Termination 72 Section 11.02 Termination Without Cause 73 ARTICLE XII MISCELLANEOUS PROVISIONS Section 12.01 Successor to Company 73 Section 12.02 Amendment 74 Section 12.03 Governing Law; Jurisdiction; Consent to Service of Process 75 Section 12.04 Duration of Agreement 75 Section 12.05 Notices 75 Section 12.06 Severability of Provisions 76 Section 12.07 Relationship of Parties 76 Section 12.08 Execution; Successors and Assigns 76 Section 12.09 Recordation of Assignments of Mortgage 77 Section 12.10 Assignment by Purchaser 77 Section 12.11 No Personal Solicitation 77 Section 12.12 Waiver of Trial by Jury 77 Section 12.13 Confidentiality 78 ARTICLE XIII COMPLIANCE WITH REGULATION AB Section 13.01 Intent of the Parties; Reasonableness 78 -iii- Section 13.02 Additional Representations and Warranties of the Company 79 Section 13.03 Information to Be Provided by the Company 80 Section 13.04 Servicer Compliance Statement 85 Section 13.05 Report on Assessment of Compliance and Attestation 85 Section 13.06 Use of Subservicers and Subcontractors 86 Section 13.07 Indemnification; Remedies 87 EXHIBIT A MORTGAGE LOAN SCHEDULE EXHIBIT B CONTENTS OF EACH MORTGAGE FILE EXHIBIT C MORTGAGE LOAN DOCUMENTS EXHIBIT D-1 FORM OF CUSTODIAL ACCOUNT CERTIFICATION EXHIBIT D-2 FORM OF CUSTODIAL ACCOUNT LETTER AGREEMENT EXHIBIT E-1 FORM OF ESCROW ACCOUNT CERTIFICATION EXHIBIT E-2 FORM OF ESCROW ACCOUNT LETTER AGREEMENT EXHIBIT F [RESERVED] EXHIBIT G PROCESS GUIDELINES EXHIBIT H UNDERWRITING GUIDELINES EXHIBIT I COMPANY’S OFFICER’S CERTIFICATE EXHIBIT J FORM OF OPINION OF COUNSEL TO THE COMPANY EXHIBIT K SECURITY RELEASE CERTIFICATION EXHIBIT L ASSIGNMENT AND CONVEYANCE EXHIBIT M ANNUAL CERTIFICATION EXHIBIT N SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE EXHIBIT O FORM OF INDEMNIFICATION AND CONTRIBUTION AGREEMENT EXHIBIT P FORM OF ASSIGNMENT AND RECOGNITION AGREEMENT -iv- This is a Fourth Amended and Restated Master Seller’s Warranties and Servicing Agreement for various residential mortgage loans (collectively, the “Mortgage Loans, dated and effective as of July1, 2006, is executed between Morgan Stanley Mortgage Capital Inc. as purchaser (the “Purchaser”), and National City Mortgage Co., as seller and servicer (the “Company” or the “Servicer”). WITNESSETH: WHEREAS, the Purchaser and the Company are parties to that certain Master Seller’s Warranties and Servicing Agreement, dated as of July1, 2003 (the “Original Purchase Agreement”), the Company desires to sell, from time to time, to the Purchaser, and the Purchaser desires to purchase from the Company, certain Mortgage Loans on a servicing-retained basis as described herein, which shall be delivered in pools of whole loans; WHEREAS, at the present time, the Purchaser and the Company desire to amend and restate the Original Purchase Agreement, as amended and restated by that certain Amended and Restated Master Seller’s Warranties and Servicing Agreement, dated as of February5, 2004, as further amended and restated by that certain Second Amended and Restated Master Seller’s Warranties and Servicing Agreement, dated as of May1, 2005, and as further amended and restated by that certain Third Amended and Restated Master Seller’s Warranties and Servicing Agreement, dated as of June1, 2005 to make certain modifications as set forth herein. WHEREAS, the Purchaser and the Seller desire to enter into this Agreement to amend and restate the Original Purchase Agreement to make certain modifications as set forth herein with respect to all Mortgage Loans subject to this Agreement or the Original Purchase Agreement. NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows: ARTICLE I DEFINITIONS Whenever used herein, the following words and phrases, unless the context otherwise requires, shall have the following meanings: Accepted Servicing Practices:With respect to any Mortgage Loan, those customary mortgage servicing practices of prudent mortgage lending institutions which service mortgage loans of the same type as such Mortgage Loan in the jurisdiction where the related Mortgaged Property is located. Adjustable Rate Mortgage Loan:A Mortgage Loan purchased pursuant to this Agreement the Mortgage Interest Rate of which is adjusted from time to time in accordance with the terms of the related Mortgage Note. Adjustment Date:With respect to any Adjustable Rate Mortgage Loan, the date set forth in the related Mortgage Note on which the Mortgage Interest Rate on the Mortgage Loan is adjusted in accordance with the terms of the Mortgagee Note. Agreement:This Fourth Amended and Restated Master Seller’s Warranties and Servicing Agreement and all amendments hereof and supplements hereto. ALTA:The American Land TitleAssociation or any successor thereto. Ancillary Income:All fees derived from the Mortgage Loans, other than Servicing Fees and prepayment fees, including but not limited to, late charges, fees received with respect to checks or bank drafts returned by the related bank for non-sufficient funds, assumption fees, optional insurance administrative fees and all other incidental fees and charges. Annual Certification:The certification delivered by the Company in a form substantially similar to that attached as ExhibitM to this Agreement. Appraised Value: With respect to any Mortgage Loan, the lesser of (i)the value set forth on the appraisal made in connection with the origination of the related Mortgage Loan as the value of the related Mortgage Property, or (ii)the purchase price paid for the Mortgage Property, provided, however, in the case of a refinanced Mortgage Loan, such value shall be based solely on the appraisal made in connection with the refinance of such Mortgage Loan. Appropriate Federal Banking Agency:Appropriate Federal Banking Agency shall have the meaning ascribed to it by Section1813(q) of Title12 of the United States Code, as amended from time to time. Approved Flood Policy Insurer:First American Real Estate Solutions L.P. or such other entity as agreed to by the parties hereto which meets the guidelines of the Federal Insurance Administration. Assignment of Mortgage:An individual assignment of Mortgage, notice of transfer or equivalent instrument in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to give record notice of the sale of the Mortgage to the Purchaser or its designated assignee. BIF:The Bank Insurance Fund, or any successor thereto. BPO: A broker’s price opinion with respect to a Mortgaged Property. Business Day:Any day other than (i)a Saturday or Sunday, or (ii)a day on which banking and savings and loan institutions in (a)the State of Ohio or (b)the State of New York are authorized or obligated by law or executive order to be closed. Closing Date: With respect to each Mortgage Loan Package, the date or dates set forth on the related Purchase Price and Terms Letter on which the Purchaser shall purchase, and the Company sell, the Mortgage Loans listed on the related Mortgage Loan Schedule. -2- CLTV:As of any date and as to any Second Lien Loan, the ratio, expressed as a percentage, of (a) the sum of (i) the outstanding principal balance of the Second Lien Loan and (ii) the outstanding principal balance as of such date of any mortgage loan or mortgage loans that are senior or equal in priority to the Second Lien Loan and which are secured by the same Mortgaged Property to (b) the Appraised Value as determined pursuant to the Underwriting Guidelines of the related Mortgaged Property as of the origination of the Second Lien Loan. Code:The Internal Revenue Code of 1986, as it may be amended from time to time or any successor statute thereto, and applicable U.S.Department of the Treasury regulations issued pursuant thereto. Company:National City Mortgage Co., or its successor in interest or assigns, or any successor to the Company under this Agreement appointed as herein provided. Company Information:As defined in Section 13.07(a). Convertible Mortgage Loan:Any Adjustable Rate Mortgage Loan purchased pursuant to this Agreement as to which the related Mortgage Note permits the Mortgagor to convert the Mortgage Interest Rate on such Mortgage Loan to a fixed Mortgage Interest Rate. Condemnation Proceeds:All awards or settlements in respect of a Mortgaged Property, whether permanent or temporary, partial or entire, by exercise of the power of eminent domain or condemnation, to the extent not required to be released to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents. Co-op:A private, cooperative housing corporation, having only one class of stock outstanding, which owns or leases land and all or part of a building or buildings, including apartments, spaces used for commercial purposes and common areas therein and whose board of directors authorizes the sale of stock and the issuance of a Co-op Lease. Co-op Lease:With respect to a Co-op Loan, the lease with respect to a dwelling unit occupied by the Mortgagor and relating to the stock allocated to the related dwelling unit. Co-op Loan:A Mortgage Loan secured by the pledge of stock allocated to a dwelling unit in a residential cooperative housing corporation and a collateral assignment of the related Co-op Lease. Covered Loan:Shall have the meaning set forth in the then most recently issued version of the Standard& Poor’s LEVELS GlossaryÒ, Appendix E, as the same may be amended, restated, supplemented or otherwise modified from time to time. Custodial Account:The separate account or accounts created and maintained pursuant to Section4.04. Custodial Agreement: With respect to each Mortgage Loan Package, the applicable Custodial Agreement, among the Purchaser, the Company and the Custodian. -3- Custodian:With respect to each Mortgage Loan Package, the Custodian under the applicable Custodial Agreement, or its successor in interest or assigns or any successor to the Custodian under such Custodial Agreement as provided therein. Cut-off Date: With respect to each Mortgage Loan Package, the date set forth in the related Purchase Price and Terms Letter. Deleted Mortgage Loan:A Mortgage Loan which is repurchased by the Company in accordance with the terms of this Agreement and which is, in the case of a substitution pursuant to Section3.03, replaced or to be replaced with a Qualified Substitute Mortgage Loan. Delinquent Mortgage Loans:As defined in Section 11.01. Depositor:The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction. Determination Date:The 15th day (or if such 15th day is not a Business Day, the Business Day immediately preceding such 15th day) of the month of the related Remittance Date. Due Date:The day of the month on which the Monthly Payment is due on a Mortgage Loan, exclusive of anydays of grace.With respect to the Mortgage Loans for which payment from the Mortgagor is due on a day other than the first day of the month, such Mortgage Loans will be treated as if the Monthly Payment is due on the first day of the month of such Due Date. Due Period:With respect to each Remittance Date, the period commencing on the second day of the month preceding the month of the Remittance Date and ending on the first day of the month of the Remittance Date. Eligible Investments:Any one or more of the obligations and securities listed below which investment provides for a date of maturity not later than the Determination Date in each month: (i)direct obligations of, and obligations fully guaranteed by, the United States of America, or any agency or instrumentality of the United States of America the obligations of which are backed by the full faith and credit of the United States of America; and (ii)federal funds, demand and time deposits in, certificates of deposits of, or bankers’ acceptances issued by, any depository institution or trust company incorporated or organized under the laws of the United States of America or any state thereof and subject to supervision and examination by federal and/or state banking authorities, so long as at the time of such investment or contractual commitment providing for such investment the commercial paper or other short-term debt obligations of such depository institution or trust company (or, in the case of a depository institution or trust company which is the principal subsidiary of a holding company, the commercial paper or other short-term debt -4- obligations of such holding company) are rated “P-1” by Moody’s) and the long-term debt obligations of such depository institution or trust company (or, in the case of a depository institution or trust company which is the principal subsidiary of a holding company, the long-term debt obligations of such holding company) are rated at least “Aa” by Moody’s; provided, however, that no such instrument shall be an Eligible Investment if such instrument evidences either (i)a right to receive only interest payments with respect to the obligations underlying such instrument, or (ii)both principal and interest payments derived from obligations underlying such instrument and the principal and interest payments with respect to such instrument provide a yield to maturity of greater than 120% of the yield to maturity at par of such underlying obligations. Errors and Omissions Insurance Policy:An errors and omissions insurance policy to be maintained by the Company pursuant to Section4.12. Escrow Account:The separate account or accounts created and maintained pursuant to Section4.06. Escrow Payments:With respect to any Mortgage Loan, the amounts constituting ground rents, taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard insurance premiums, and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other related document. Event of Default:Any one of the conditions or circumstances enumerated in Section10.01. Exchange Act:The Securities Exchange Act of 1934, as amended. Fannie Mae:Fannie Mae (formerly known as the Federal National Mortgage Association), or any successor thereto. Fannie Mae Guides:The Fannie Mae Seller’s Guide and the Fannie Mae Servicers’ Guide and all amendments or additions thereto. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHA: Federal Housing Administration, and its successors. Fidelity Bond:A fidelity bond to be maintained by the Company pursuant to
